DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/10/2019 and 12/22/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2016204563 A1, where US 2018/0013129 A1 is used as an English equivalent) in view of Tamura (US 2016/0056458 A1).
Regarding claim 1 and 9, Lee discloses a method of preparing a positive electrode active material precursor for a lithium secondary battery ([0012], Example 1 [0174]-[0176]). Lee discloses the method comprises adding a reaction solution including a first transition metal-containing solution, a second transition metal-containing solution, an ammonium ion-containing solution, and a basic aqueous solution to a batch reactor (Example 1 [0174]-[0176]).

Volume of the batch reactor = V = 5L
Total reaction time = t = 30 min + (24 hr. * 60 min) = 1470 min = 24.5 hr.
Total initial input flow rate (mL/min) of the first transition metal-containing solution and the second transition metal-containing solution = v1 = 180 ml/hr.
An initial input flow rate (mL/min) of the ammonium ion-containing solution = v2 = 10 ml/hr.
An initial input flow rate (mL/min) of the basic aqueous solution = v3 = 180 ml/hr.
Further, in the method of preparing the positive electrode active material precursor, the nickel molar concentration and pH of Lee Example 1 are constant while the seeds of nickel manganese cobalt composite metal hydroxides are formed because t1 and t2 are less than 30 minutes and only after the seeds were formed was the amount of ammonium ion-containing solution and basic aqueous solution decreased in order to reduce the pH ([0176]). 
It could be recognized by one of ordinary skill in the art that, from Lee’s Example 1, the values given by Lee in Example 1 satisfy Equation 1 given by the instant application in claim 1, the pH in the batch reactor satisfies Equation 2 given by the instant application in claim 1, and the initial input flow rate (mL/min) of the basic aqueous solution (180 ml/min) satisfies Equation 3 given by the instant application in claim 9.

Tamura teaches a method of obtaining a transition metal hydroxide by a batch reactor using a seeding method ([0029]-[0031]). Tamura teaches that in the seeding method, to an aqueous medium containing seed crystals, an aqueous transition metal compound solution containing Ni and Mn essentially and alkali are added continuously and the seed crystals are made to grow by a coprecipitation method, to thereby obtain a transition metal hydroxide ([0029]). Tamura teaches while an aqueous transition metal compound solution containing Ni, Mn, and alkali are added continuously to a reaction tank, the solution is discharged through an overflow port of the reaction tank thereby keeping the volume in the reaction tank constant. Tamura teaches this makes it possible to increase a solid content concentration in the reaction tank ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Tamura, adding a reaction solution (the aqueous transition metal compound solution) to a reactor while continuously discharging a portion of the reaction solution outside of the reactor, within the method of Lee, preparing a positive electrode active material precursor, with the expectation that an increase of solid content concentration within the reaction tank could be achieved. 

Regarding claim 2-4, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses that the first transition metal-containing solution and the second transition metal-containing solution each independently comprise a cation of at least 
While Lee does not explicitly state the first transition metal-containing solution comprises 50 mol% to 98 mol% of nickel, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Regarding claim 6, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses the ammonium ion-containing solution comprises NH4OH, (NH4)2SO4, NH4NO3, NH4Cl, CH3COONH4, or NH4CO3 (a 7% aqueous                         
                            N
                            
                                
                                    H
                                
                                
                                    4
                                
                            
                            O
                            H
                        
                     solution, Example 1 [0174]). 

Regarding claim 7, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses the basic aqueous solution comprises of NaOH, KOH, and or Ca(OH)2. (a 4M NaOH solution, Example 1 [0174]).

claim 8, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses, in Example 1, adding 3 liters of deionized water to the co-precipitation reactor (capacity 5L) the purging nitrogen gas into the reactor at a rate of 2 liters/minute to remove dissolved oxygen in the water so the reactor was formed in a non-oxidizing atmosphere ([0175]). Lee discloses that after that occurs, 100 ml of the basic aqueous solution (4M NaOH) was added to the reactor, followed by stirring at a stirring speed of 1200 rpm at a temperature of 60° C., and a pH of 12.0 was maintained ([0175]). Lee further discloses that after that occurs, the first transition metal-containing solution was added at a rate of 180 ml/hr, the basic aqueous solution (NaOH aqueous solution) was added at a rate of 180 ml/hr, and the ammonium ion-containing solution (NH4OH aqueous solution) was added at a rate of 10 ml/hr, and reacted for 30 minutes to form seeds of nickel manganese cobalt based composite metal hydroxide ([0176]). Lee further discloses that after that occurs, the amount of ammonium ion-containing solution (NH4OH aqueous solution) and  basic aqueous solution (NaOH aqueous solution) is gradually decreased, and the pH is lowered at a rate of 2 per hour to change the pH to 9.5 ([0176]).
Lee discloses a large initial flow rate of NaOH (180ml/hr) in comparison to the initial flow rate of NH4OH (10 ml/hr) and that when the amount of NaOH and NH4OH are decreased the pH is subsequently decrease. Since it can be seen NaOH is entering the reactor in a greater amount than NH4OH, then it can be inferred that the main driving force controlling the pH is the input flow rate of the NaOH. 

Regarding claim 11, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee further discloses a method of preparing a positive electrode active material for a 

Regarding claim 12, modified Lee discloses all of the requirements of claim 11 as set forth above. Lee further discloses a positive electrode for a lithium secondary battery comprising the positive electrode active material prepared by the method set forth in the rejection of claim 11 ([0188]). 

Regarding claim 13, modified Lee disclose all of the requirements of claim 12 as set forth above. Lee further discloses a lithium secondary battery using the positive electrode as set forth in the rejection of claim 12 ([0187], [0190]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2016204563 A1, where US 2018/0013129 A1 is used as an English equivalent) in view of Tamura (US 2016/0056458 A1) as applied to Claim 1, and further in view of Schroedle et al (US 2016/0126548 A1).
Regarding claim 5, modified Lee discloses all of the requirements of claim 1 as set forth above. Lee discloses the first transition metal-containing solution was added to the reactor and that the second transition metal-containing solution was added to the container containing the first transition metal-containing solution ([0176]). While Lee does not disclose the first transition metal- containing solution and the second transition metal-containing solution are added to the batch reactor after being mixed using a static mixer, this is merely a In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2016204563 A1, where US 2018/0013129 A1 is used as an English equivalent) in view of Tamura (US 2016/0056458 A1) as applied to Claim 1, and further in view of Jahn et al (US 2010/0310869 A1).
Regarding claim 10, modified Lee discloses all of the requirements of claim 1 as set forth above. Modified Lee discloses a method of preparing a positive electrode active material precursor which includes adding an aqueous transition metal compound solution while continuously discharging a portion of the reaction solution within a batch reactor. However, modified Lee fails to disclose the discharge of the reaction solution is performed by using a tube including a filter.
Jahn teaches a procedure for producing a nickel mixed metal hydroxides to be used as an active material in nickel metal hydride batteries (Abstract, [0033]). Jahn teaches that initially, a reactor is filled with mother liquor, which includes                 
                    
                        
                            N
                            a
                        
                        
                            2
                        
                    
                    
                        
                            S
                            O
                        
                        
                            4
                        
                    
                    ,
                     
                    N
                    a
                    O
                    H
                    ,
                     
                    a
                    n
                    d
                     
                    
                        
                            N
                            H
                        
                        
                            3
                        
                    
                     
                    (
                    
                        
                            0037
                        
                    
                    )
                    .
                
             Jahn teaches that after this occurs, a metal salt solution, an aqueous alkali, an ammonium solution, and desalinated water are pumped into a reactor ([0037]). Jahn further teaches a gravimetrically controlled self-priming pump is commissioned, at which the same disposes of an immersion tube with a filter plate arranged in the upper part, in order to remove a quantity of mother liquor from the reactor system and to adjust the solid content of the suspension desired in each case ([0037]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        4.08

/Maria Laios/Primary Examiner, Art Unit 1727